               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:18-CR-3146

vs.
                                               PRELIMINARY ORDER OF
MARCO IGNACIO GUADALUPE                             FORFEITURE
GRAJEDA BRITO,

                  Defendant.

      This matter is before the Court on the government's Motion for
Preliminary Order of Forfeiture (filing 42). Count I of the superseding
indictment in this case (filing 23) charged the defendant with knowingly and
intentionally distributing methamphetamine in violation of 21 U.S.C. §§
841(a)(1) and (b)(1). The superseding indictment also contained a forfeiture
allegation seeking the forfeiture, pursuant to 21 U.S.C. § 853, of money seized
from the defendant during his arrest on or around October 9, 2018. Filing 23;
filing 43 at 19. The defendant was informed at his change of plea hearing that
the forfeiture allegation included $3,975.57 in United States currency. Filing
43 at 19.
      The defendant has pled guilty to Count I of the indictment and admitted
the forfeiture allegation. Filing 43 at 21. By virtue of pleading guilty to the
charge and admitting the forfeiture allegation, the defendant has forfeited his
interest in the subject property, and the government should be entitled to
possession of the property pursuant to 21 U.S.C. § 853. Therefore, the
government's Motion for Preliminary Order of Forfeiture is granted.
IT IS ORDERED:

1. The government's Motion for Preliminary Order of Forfeiture
   (filing 42) is granted.


2. Based upon the defendant's guilty plea and admission of the
   forfeiture allegation of the superseding indictment, the
   government is authorized to seize the $3,975.57 in United
   States currency.


3. The defendant's interest in the subject property is forfeited to
   the government for disposition in accordance with law, subject
   to the provisions of 21 U.S.C. § 853.


4. The subject property is to be held by the government in its
   secure custody and control.


5. Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish
   for at least 30 consecutive days on an official Internet
   government forfeiture site (www.forfeiture.gov) notice of this
   order, notice of publication evidencing the government's intent
   to dispose of the property in such manner as the Attorney
   General may direct, and notice that any person, other than the
   defendant, having or claiming a legal interest in the property
   must file a petition with the Court within 30 days of the final
   publication of notice or of receipt of actual notice, whichever is
   earlier.


                                 2
6. Such published notice shall state that the petition referred to in
   paragraph 5, above, shall be for a hearing to adjudicate the
   validity of the petitioner=s alleged interest in the property, shall
   be signed by the petitioner under penalty of perjury, and shall
   set forth the nature and extent of the petitioner's right, title, or
   interest in the property and any additional facts supporting the
   petitioner=s claim and relief sought.


7. The government may also, to the extent practicable, provide
   direct written notice to any person known to have alleged an
   interest in the property as a substitute for published notice as
   to those persons so notified.


8. Upon adjudication of all third-party interests, this Court will
   enter a final order of forfeiture pursuant to 21 U.S.C. § 853(n),
   in which all interests will be addressed.


Dated this 17th day of June, 2019.


                                       BY THE COURT:



                                       John M. Gerrard
                                       Chief United States District Judge




                                   3
